Citation Nr: 0932575	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right leg disability.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from October 1995 to 
January 1996. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.  When this 
claim was originally before the Board in July 2008, it was 
remanded for further development. 

In February 1996, the Veteran was denied entitlement to 
service connection for a right hip condition.  In this case, 
the Veteran's current claim for service connection for a 
right leg condition represents a new and distinct injury and, 
therefore, the Board is not required to consider the claim on 
a new and material evidence basis.  Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).


FINDING OF FACT

The preponderance of the medical evidence shows that the 
Veteran's right leg disability is not related to service or 
to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a right leg 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in April 2003 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and private treatment records.  There is no 
indication from the claims file that the Veteran has ever 
received VA treatment for a right leg disability, and 
accordingly, no such records could be obtained.  The RO 
attempted to substantiate the Veteran's claim by scheduling 
him for hearings in April 2008 and June 2008, but the Veteran 
failed to report for either of these hearings or to provide 
good cause for failure to report.  The RO also attempted to 
substantiate the Veteran's claim by scheduling him for a VA 
orthopedic examination in September 2008 to determine whether 
he had a right leg condition that was related to service, but 
the Veteran failed to report for this examination or to 
provide good cause for failure to report.  The Board notes 
that while VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to a claim, the Veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, 
the Board will proceed with the claim based on the evidence 
of record.  Id. 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he has a right leg disability as a 
result of an injury during basic training in November 1995 
when he "felt something pop in his leg."  He has reported 
that his right leg swelled up from his thigh to his feet and 
that he went to the hospital where he was x-rayed and given 
crutches, but was not told what was wrong with his leg.  
Finally, he has reported that he was discharged shortly after 
this injury and has had right leg pain ever since.    

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are devoid of evidence of treatment 
for right leg pain.  Rather, these records indicate that the 
Veteran was treated on several occasions in November 1995 for 
complaints of right hip and groin area pain.  The physician 
noted that the Veteran had injured his right hip two years 
prior while playing football and had undergone surgery to 
have a pin inserted in his hip to repair the fracture.  X-
rays of the hip revealed right hip surgical pinning, but no 
fracture or dislocation.  The Veteran returned later that 
month, reporting continuing right hip pain that prevented him 
from training.  The record thereafter shows that the Veteran 
was discharged after it was determined that he had a pre-
existing hip condition that rendered him unfit for military 
service.

Post-service treatment records indicate that the Veteran 
began seeking private treatment for right leg pain in March 
2001, five years following separation from service.  Records 
from Dr. Walcott dated from March 2001 to October 2001 show 
complaints of numbness, coldness, pain, and swelling in the 
right leg and knee, with pain radiating down to the foot.  
Dr. Walcott noted that the Veteran's knee pain did not begin 
until after March 2001.  Upon examination, Dr. Walcott found 
tenderness at the right patella, with full range of motion 
and neurovascular intactness.  April 2001 nerve conduction 
studies returned negative results, with no evidence of 
peripheral neuropathy, entrapment neuropathy, or L3 to S1 
radiculopathy in the right lower extremity.  The impression 
was right knee patella tendonitis, which Dr. Walcott 
indicated was exacerbated by playing basketball.  

In January 2003, the Veteran sought treatment from Dr. 
Charles T. Pershing for low back pain and stiffness, and 
stated that he had been involved in a football injury many 
years ago and had also incurred several injuries in the 
military.  Dr. Pershing reported that the Veteran's lumbar 
spine demonstrated paravertebral muscle spasm bilaterally, 
and recommended chiropractic manipulation of the lumbar 
spine.  

From January 2004 to September 2004, the Veteran received 
chiropractic treatment from Dr. Justin Fogo.  Dr. Fogo's 
records, including an x-ray report regarding the Veteran's 
lower extremities, indicate that the Veteran had residuals of 
an old hip fracture of the right femoral neck with a screw 
still in place as a result of surgery.  These records also 
reveal that the Veteran was diagnosed with lumbar disc 
syndrome, lumbosacral sprain/strain, sciatica, and muscle 
spasms.  Dr. Fogo's prognosis indicates that the Veteran had 
extreme structural weakness of the lumbar region and the 
right femoral neck (hip), traumatically induced, with 
neurological manifestations.  Dr. Fogo reported that the 
Veteran could expect intermittent exacerbations of pain and 
numbness in the right leg and stiffness in the lumbopelvic 
region as a result.  

As noted above, in compliance with the Board's July 2008 
remand instructions, the Veteran was scheduled for a VA 
examination in September 2008 to determine the etiology of 
his right leg disability, but he failed to report for the 
examination.   Accordingly, the Board will proceed with the 
claim based on the evidence of record.  See 38 C.F.R. 
§ 3.655.

Based on the foregoing, the evidence does not show that the 
Veteran's current right leg disability was incurred during 
service.  At the outset, the Board notes that, following 
separation from service, the only right leg conditions that 
the Veteran has been diagnosed with are right knee patella 
tendonitis and right leg pain due to structural weakness of 
the lumbar region and right hip.  Additionally, nerve 
conduction studies have returned negative results, with no 
evidence of peripheral neuropathy, entrapment neuropathy, or 
radiculopathy in the right lower extremity.  In this regard, 
the Board points out that under VA law and regulations, a 
valid claim of service connection does not exist absent 
evidence of a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  While the Veteran has reported 
having continuing right leg pain and numbness, and these 
complaints are noted in his treatment records, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See 38 U.S.C.A. 
§  1110; 38 C.F.R. §  3.303(a) (2007); see also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

Additionally, the Board notes that although the Veteran has 
stated that his right leg disability began during service and 
has continued since, these contentions are outweighed by the 
contemporaneous medical evidence.  The lack of any documented 
treatment for right leg pain for 5 years after separation 
from service preponderates against a finding that he has had 
this condition since service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (holding that contemporaneous evidence has 
greater probative value than history as reported by the 
Veteran).  

Moreover, there is no competent medical evidence of record 
showing that a right leg disability, including right knee 
patella tendonitis, had its onset during active service or is 
related to any in-service disease or injury.  The evidence of 
record instead reveals that, during service, although the 
Veteran sought treatment on numerous occasions for right hip 
pain, which was subsequently determined to be the result of a 
pre-existing hip condition from a football injury 2 years 
prior to service, and which was not permanently aggravated by 
service, he at no point sought treatment for right leg pain.  
Additionally, although Dr. Walcott diagnosed the Veteran with 
right knee patella tendonitis in October 2001, he indicated 
that the Veteran's right knee pain began at some point after 
March 2001, and he at no point indicated that the Veteran's 
tendonitis was caused by or related to his military service.  
Finally, although Dr. Fogo reported that the Veteran's right 
leg pain and numbness resulting from the extreme structural 
weakness of the lumbar region and right hip were 
traumatically induced, he at no point indicated that such 
trauma occurred during service.  Moreover, because service 
connection is not in effect for a low back and/or right hip 
disability, service connection for any residual pain 
proximately due to, or the result of, such a disability is 
not warranted.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc). 

As such, based on all of the foregoing and the fact that no 
competent medical evidence has related the Veteran's current 
right leg disability to service, the Board finds that the 
preponderance of the evidence is against the claim and thus 
service connection for this disability must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's belief that his right leg 
disability is related to service.  As a lay person, however, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 
520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).   As such, the Veteran's opinion is 
insufficient to provide the requisite nexus between his 
military service and his current right leg pain.  

Accordingly, the criteria for service connection for a right 
leg disability have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b).  Therefore, the 
Veteran's claim is denied.  


ORDER

Service connection for a right leg disability is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


